ORDER

PER CURIAM.
Danyle Hurst (“Hurst”) appeals the judgment on his conviction of one count of unlawful use of a weapon. Hurst claims that the trial court erred in denying his motion for judgment of acquittal because the state failed to prove every element of the offense of unlawful use of a weapon beyond a reasonable doubt. Particularly, Hurst argues that the state did not present sufficient evidence from which the trier of fact could find, beyond a reasonable doubt, that Hurst carried a concealed firearm on his person.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *142with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).